EXHIBIT 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 1
 
Dated as of November 17, 2010
 
to
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 12, 2010
 
THIS AMENDMENT NO. 1 (“Amendment”) is made as of November 17, 2010 by and among
Schawk, Inc. (the “Borrower”), the Foreign Subsidiary Borrowers party hereto,
the Alternate Currency Borrowers party hereto (together with the Borrower, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Agent (in such capacity, the “Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of January 12, 2010 by and among
the Borrowers, the Lenders and the Agent (as may be further amended,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrowers have requested that the Lenders, the Agent and the
Collateral Agent agree to certain amendments to the Credit Agreement;
 
WHEREAS, the Lenders party hereto, the Agent and the Collateral Agent have
agreed to such amendments on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Agent and the Collateral Agent have agreed to enter
into this Amendment.
 
1.           Amendments to Credit Agreement.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:
 
(a)           Section 1.1 of the Credit Agreement is hereby amended to insert
the following defined terms in the appropriate alphabetical order:
 
“Special Restricted Payments” means one or more Restricted Payments payable by
the Borrower on or before December 31, 2011 in an aggregate amount not to exceed
$13,000,000.”
 
(b)           Section 7.3(F) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(F)           Restricted Payments.  The Borrower shall not declare or make any
Restricted Payment, except (i) for fiscal years ending on or prior to December
31, 2010, Restricted Payments in an amount not to exceed $5,000,000 in the
aggregate during any such fiscal year (provided that the Special Restricted
Payments shall not count against such $5,000,000 limitation), (ii) Restricted
Payments in an amount not to exceed $14,000,000 in the aggregate during the
period from January 1,
 
 
 
 

--------------------------------------------------------------------------------

 
 
2011 until the Revolving Loan Termination Date (provided that (x) such
Restricted Payments shall not exceed $10,000,000 in the aggregate for any four
consecutive fiscal quarters of the Borrower within such period and (y) the
Special Restricted Payments shall not count against such $14,000,000
limitation), (iii) the Special Restricted Payments and (iv) Restricted Payments
by a Subsidiary to the Borrower or another Subsidiary; provided, however, that
in no event shall any Restricted Payments (other than Restricted Payments to the
Borrower) be declared or made if either a Default or an Unmatured Default shall
have occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.”
 
(c)           Section 7.4(B) of the Credit Agreement is hereby amended to amend
and restate the table appearing therein in its entirety to read as follows:
 
Last Twelve-Month Period Ending
Maximum Cash Flow Leverage Ratio
   
September 30, 2010
2.75 to 1.00
   
December 31, 2010 and each fiscal quarter thereafter
2.50 to 1.00



2.           Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the conditions precedent that (a) the Agent shall have received
(i) counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders and the Agent and the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors and (ii) evidence reasonably satisfactory
to it that the Note Documents have been amended in a manner consistent with the
amendments hereunder, (b) the Borrowers shall have paid to the Agent, for the
account of each Lender that has executed and delivered its signature page hereto
by such time as is requested by the Agent, an amendment fee equal to 0.05% of
the aggregate amount of such Lender’s Revolving Loan Commitment and (c) the
Borrowers shall have paid all of the fees of the Agent and its affiliates
(including, to the extent invoiced, reasonable attorneys’ fees and expenses of
the Agent) in connection with this Amendment and the other Loan Documents.
 
3.           Representations and Warranties of the Borrowers.  The Borrowers
hereby represent and warrant as follows:
 
(a)           This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Borrowers and are
enforceable against the Borrowers in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally).
 
(b)           As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default or Unmatured Default shall exist and (ii) the
representations and warranties of the Borrowers set forth in Article VI of the
Credit Agreement, as amended hereby, are true and correct in all material
respects as of the date hereof (unless such representation and warranty is made
as of a specific date, in which case, such representation and warranty shall be
true in all material respects as of such date).
 
4.           Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
 


 
2

--------------------------------------------------------------------------------

 


(b)           Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
 
5.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of Illinois.
 
6.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
 
[Signature Pages Follow]
 


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 

 
SCHAWK, INC.,
as a Borrower
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
SCHAWK USA INC.,
as a Borrower
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
SCHAWK UK LIMITED (Co. No. 03462552),
as a Borrower
         
 
By:
/s/A. Alex Sarkisian       Name:  A. Alex Sarkisian       Title:     Director  
       

 
SCHAWK LUXEMBOURG, S.À.R.L.,
as a Borrower
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
SCHAWK CANADA INC.,
as a Borrower
         
 
By:
/s/A. Alex Sarkisian       Name:  A. Alex Sarkisian       Title:     Director
and Secretary          

 


Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., individually as a Lender, as Agent and as Collateral
Agent
         
 
By:
/s/Robert E. Whitecotton       Name:  Robert E. Whitecotton       Title:    
Vice President          

 


Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
/s/Jonathan M. Phillips       Name:  Jonathan M. Phillips       Title:    
Senior Vice President          



Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/Michael Bleecher       Name:  Michael Bleecher       Title:     Assistant
Vice President          





Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 
 

 
NORTH SHORE COMMUNITY BANK & TRUST COMPANY, as a Lender
         
 
By:
/s/Eric M. Edelheit       Name:  Eric M. Edelheit       Title:     Vice
President          





Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender          
 
By:
/s/Stephanie Kline       Name:  Stephanie Kline       Title:     Senior Vice
President          

 


Signature Page to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 

--------------------------------------------------------------------------------

 


CONSENT AND REAFFIRMATION
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Credit Agreement dated as of January
12, 2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Schawk, Inc. (the “Borrower”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Alternate Currency
Borrowers from time to time party thereto (together with the Borrower, the
“Borrowers”), the financial institutions from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Agent (in such capacity, the
“Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”),
which Amendment No. 1 is dated as of November 17, 2010 (the
“Amendment”).  Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit
Agreement.  Without in any way establishing a course of dealing by the Agent or
any Lender, each of the undersigned consents to the Amendment and reaffirms the
terms and conditions of the Guaranty and any other Loan Document executed by it
and acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
 
Dated:  November 17, 2010
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 
 

 SCHAWK USA INC.
SCHAWK WORLDWIDE HOLDINGS INC.
          By:
/s/A. Alex Sarkisian
 
By:
/s/A. Alex Sarkisian     Name:  A. Alex Sarkisian   Name:  A. Alex Sarkisian    
Title:     Executive Vice President and Chief Operating Officer   Title:    
Executive Vice President and Chief Operating Officer           SCHAWK LLC SCHAWK
HOLDINGS INC.

 

By:
/s/A. Alex Sarkisian
 
 
/s/A. Alex Sarkisian     Name:  A. Alex Sarkisian     Name:  A. Alex Sarkisian  
  Title:     Executive Vice President and Chief Operating Officer     Title:    
Executive Vice President and Chief Operating Officer  

 

SEVEN SEATTLE, INC.   SCHAWK DIGITAL SOLUTIONS INC.               By:
/s/A. Alex Sarkisian
 
By:
/s/A. Alex Sarkisian     Name:  A. Alex Sarkisian     Name:  A. Alex Sarkisian  
  Title:     Executive Vice President and Chief Operating Officer     Title:    
Executive Vice President and Chief Operating Officer  

      MIRAMAR EQUIPMENT, INC. KEDZIE AIRCRAFT LLC         By: /s/A. Alex
Sarkisian   By: /s/A. Alex Sarkisian     Name:  A. Alex Sarkisian   Name:  A.
Alex Sarkisian     Title:     Executive Vice President and Chief Operating
Officer   Title:     Executive Vice President and Chief Operating Officer      
   
 
 
            

 
Signature Page to Consent and Reaffirmation to Amendment No. 1
Schawk, Inc.
Amended and Restated Credit Agreement dated as of January 12, 2010
 
 

